Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous objection of claims 1-19 is withdrawn in light of Applicant’s amendment.
B) The previous rejections of claims 1-19 under 35 USC 112(b), claims 1-19 under 35 USC 103 as being unpatentable over Mitsukura et al. (US 2012/0256326 A1) in view of Matsumura et al. (US 2017/0362472 A1) and Itaya et al. (JP 2005330493 A) are withdrawn in light of Applicant’s amendment.
C) The closest prior art of record, Mitsukura et al. disclose when the epoxy resin is used, the adhesive composition preferably contains a curing accelerator [0117].  A shown in Table 1, in each of Examples 1-9 as well as claim 1, a photoinitiator is added.  Therefore, Mitsukura et al. does not teach or suggest the adhesive composition contains no curing agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhao et al. (US 5,942,592) teaches a solvent-soluble polyimide comprising a copolymer obtained by reaction of a diamine compound mixture comprising a diaminopolysiloxane, an alicyclic diamine and an aromatic diamine with an aromatic tetracarboxylic acid anhydride (Abstract).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767